Citation Nr: 0330424	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to February 27, 
1998 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date prior to February 27, 
1998 for the grant of a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).  A February 
2000 rating decision granted service connection and an 
initial 70 percent rating for PTSD from February 27, 1998, 
and an April 2001 rating decision granted TDIU from February 
27, 1998.  


REMAND

The claim of entitlement to an effective date prior to 
February 27, 1998 for the grant of service connection for 
PTSD must be remanded for further development.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  

In this case, the VA has a duty to obtain or confirm the 
unavailability of the veteran's Social Security Disability 
(SSD) records, which are in the custody of a federal agency.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  This 
duty is neither optional nor discretionary.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  At September 2002 and 
April 2003 hearings, the veteran stated his theory in support 
of an earlier effective date.  He and his representative 
assert that January 1986 and December 1988 rating decisions, 
which denied entitlement to service connection for PTSD, did 
not become final because the veteran filed timely notices of 
disagreement in October 1986 and February 1989.  They assert 
that the veteran never had the opportunity to file a timely 
substantive appeal because he never received the June 1989 
statement of the case, which the record shows was mailed to 
him at his last known address of record and not returned in 
the mail.  Even if he admitted receiving the June 1989 
statement of the case, which he does not, the veteran asserts 
that the SSD records would have perfected a timely appeal and 
established entitlement to service connection for PTSD as 
early as August 1988.  Therefore, the VA has a duty to assist 
the veteran in obtaining his SSD records or in confirming 
their unavailability.  

The claim of entitlement to an effective date prior to 
February 27, 1998 for the grant of TDIU must be remanded for 
the RO to issue a statement of the case.  After the April 
2001 rating decision granted entitlement to TDIU, the veteran 
filed a November 2001 notice of disagreement with the 
effective date, which placed the issue in appellate status.  
As a result, the claim of entitlement to an effective date 
prior to February 27, 1998 for the grant of TDIU must be 
remanded to the RO to issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 2002) 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2003); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

A remand would also allow the VA to inform the veteran which 
evidence he is to provide and which evidence the VA will 
attempt to obtain for him.  The VA shall notify the claimant 
and the claimant's representative, if any, of the evidence 
that is necessary to substantiate the claims, which evidence 
the claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  Quartuccio v. Principi , 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO should obtain the veteran's 
SSD records, including related medical 
records, from the Social Security 
Administration.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the veteran's SSD records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
the efforts that were made to obtain 
them.  Also inform the veteran that we 
will proceed to decide his appeal without 
the records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
an effective date prior to February 27, 
1998 for the grant of service connection 
for PTSD based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
veteran and his representative, if any, 
should be provided with a statement of 
the case regarding the issue of 
entitlement to an effective date prior to 
February 27, 1998 for the grant of TDIU.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  





